Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 10 allowed.
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claim 1, Takahashi teaches an open metal-air fuel cell system capable of uninterruptible power supply (fuel cell with open air electrodes wherein electrodes are capable of being removed with while providing continuous power generation)[0036], comprising 
a metal-air fuel cell (stack (1) of cells (2))[fig. 1][fig. 4],  
wherein the metal-air fuel cell stack comprises an electrolyte solution tank and several open metal-air fuel cell units (stack (1) of cells (2) submerged in electrolyte (10) filled power generation tank (11))[fig. 2A]; 
               the open metal-air fuel cell units are sequentially arranged within the electrolyte solution tank, and all the open metal-air fuel cell units are connected with each other in parallel (cells (2) connected in parallel)[0072][fig. 2A]; 
               wherein an open metal-air fuel cell unit comprises a metal electrode and an air electrode (cell (2) comprising a metal (3) and air electrode (4))[0039]; 
               an electrolyte solution in the electrolyte solution tank is at a height submerging lower surfaces of the metal electrode and the air electrode without surpassing an upper edge of the air electrode (the electrolyte fills the portion (6), but does not surpasses the upper end of the air electrode (4)(ie. top exposed portion)[0045];

Takahashi does not teach a sensing subsystem, a controller, and a circulating filtration subsystem;  the sensing subsystem is arranged in the electrolyte solution tank; the sensing subsystem is used for acquiring temperature information, liquid level information and concentration information of the electrolyte solution and sending the temperature information, the liquid level information and the concentration information of the electrolyte solution to the controller; the controller is electrically connected with the circulating filtration subsystem; and the controller is used for controlling a circulating flow of the circulating filtration subsystem according to temperature information of the electrolyte solution or wherein the metal electrode is positioned below the air electrode; the air electrode has a trough structure, and the trough structure has a concave surface upwards;
Smedley teaches a fuel cell power system utilizing a metal-air fuel cell wherein the system further comprises a controller[0007], a sensing subsystem (sensors)[0007], and a circulating filtration subsystem (tank (204) having electrolyzer (206) for re-using spent electrolyte)[0049] wherein the sensing system is capable of measuring concentration, temperature, and liquid level and sending the information to the controller [0007][0051][0064].
Westwood teaches a metal-air fuel cell [0008] wherein the metal electrode (1004) is positioned below the air electrode (1002)[Fig. 10]; the air electrode has a trough structure, and the trough structure has a concave surface upwards (curved cathode)[0016][0043][fig. 11A], and 
Neither Takahashi, Smedley nor Westwood teach and the controller is used for controlling a circulating flow of the circulating filtration subsystem according to temperature information of the electrolyte solution.
Moreover, there is no clear motivation as to why one of ordinary skill in the art would combine the teachings for a curved cathode as in Westwood into the invention of Takahashi. 
Then the instant application is made allowable for at least the absence of the above limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724